DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 9/9/2022, 8/5/2022, 8/2/2022 and 7/28/2022 have been considered by the Examiner.
Response to Arguments
Applicant’s arguments, see the response, filed 8/8/2022, with respect to the rejection(s) of claims 26, 31-36 and 38-43 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Enberg, Jr. et al (USPN 10,324,170) and Isono (JP 2017138301 A).
Because the new grounds of rejection are not mandated by any amendment to the pending claims, this action is NON-FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 31-36 and 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Enberg, Jr. et al (USPN 10,324,170) in view of Isono (JP 2017138301 A).
With respect to claim 26, Enberg, Jr. et al disclose: A light detection and ranging (LiDAR) System [ taught by figure 2 ] for use with a vehicle [ taught by figure 27 ], comprising: a light source operative to emit one or more light beams [ taught by light source (12) ]; a multi-faceted polygon structure that is operative to control scanning the light beams in a horizontal direction of a field of view (FOV) of the LiDAR system [ taught by polygon mirror (52); column 16, lines 1-5 and lines 31-32 ], wherein an angle of at least one facet of the multi-faceted polygon structure with respect to a rotational axis of the multi-faceted polygon structure is a non-zero angle; and a moveable mirror positioned to redirect the light beams passing between the light source and the multi-faceted polygon structure [ taught by scan mirror (60) ], the moveable mirror being operative to control scanning the light beams in a vertical direction of the FOV of the LiDAR system [ taught by column 16, lines 33-34 ].
Claim 26 differs from Enberg et al by not teaching that the polygon mirror has at least one facet at a non-zero angle with respect to its rotational axis.
Isono teaches that it was known before the time of filing of the present application to have use a polygonal mirror (41) with facets angled at 45 degrees with respect to its rotation axis for the function of horizontal scanning. This arrangement, as shown by the figures, allow the transmitter and receiver to be placed under the scanning mirror.
It would have been obvious to have modified the device of Enberg, Jr. et al to use a scanning mirror with angled facets, as shown by Isono, because being able to mount the transmitter and receiver under the scanning mirror would have enabled more ways adapt the device be located on a vehicle.
Claim 31 is taught by column 15, lines 43-47 of Enberg, Jr. et al.
With respect to claim 32, Enberg, Jr. et al disclose: wherein the light source is operative to emit a plurality of light beams [ taught by figure 3 ], wherein the point cloud is at least partially produced using an arrangement of the plurality of light beams and the moveable mirror [ taught by column 3, lines 43-47 ], the point cloud being dense in the forward portion of the FOV and sparse in the side portion of the FOV [ taught by column 18, lines 10-14 ].
Claims 33 and 34 are taught by the scan mirror (60) disclosed by Enberg, Jr. et al.
Claim 35 is taught by figure 4 of Enberg, Jr. et al.
With respect to claim 36, Enberg, Jr. et al disclose: wherein the single facet mirror is positioned to direct two light beams to two neighboring facets of the multi-faceted polygon structure [ figure 4 shows using single facet mirrors (60-1 and 60-2) to direct two light beams to neighboring facets ].
Because figure 4 suggests the function of using more than one facet of a polygon mirror to create multiple beams, it would have been obvious to have use a single facet mirror for this function in that one of ordinary skill in the art of scanning optics would have been able to use geometry to enable two sources to impinge on one facet mirror at angle such that the two beams are directed to neighboring facets of the polygon mirror. 
Claim 38 is taught by the detector (72) and lens (70) disclosed by Enberg, Jr. et al.
Claim 39 is taught by column 8, lines 25-30 of Enberg. Jr. et al.
Claim 40 is taught by column 8, lines 11-23 of Enberg, Jr. et al.
Claim 41 is taught by column 16, lines 6-14 of Enberg, Jr. et al.
Claim 42 would have been obvious because figure 30 of Enberg, Jr. et la shows the lidar device being mounted on surfaces of a vehicle with planes not normal to the gravity vector.
With respect to claim 43, the modification to use a 45-degree angle polygon mirror suggested by Isono would have required that the vertically scanning mirror (60) of Enberg, Jr. et al be placed under the polygon mirror, thus meeting the limitation of the movable mirror and scanning mirror being at different vertical heights.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645